UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6122


MARK BUMPHUS EL,

                    Petitioner - Appellant,

             v.

FRANK PERRY,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta Copeland Biggs, District Judge. (1:16-cv-00887-LCB-JLW)


Submitted: April 20, 2017                                         Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Bumphus El, Appellant Pro Se. Clarence Joe DelForge, III, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Bumphus El, a North Carolina inmate, seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).      A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Bumphus El has

not made the requisite showing. * Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral



       *
         On appeal, we confine our review to the issues raised in the Appellant’s brief.
See 4th Cir. R. 34(b). Bumphus El does not challenge the basis for the district court’s
disposition of his various claims in his informal brief. Thus, Bumphus El has forfeited
appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430
n.4 (4th Cir. 2004).


                                             2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            3